Exhibit 10.62
NUCRYST PHARMACEUTICALS
Employee Incentive Program
 
Revised 2009

 



--------------------------------------------------------------------------------



 



Contents
Overview
How the Employee Incentive Program Works

•   Plan Objective   •   Performance Period   •   Company Performance Measures  
•   Performance Levels

How Payouts are Made

•   Annual Award Calculation   •   Receiving Your Annual Award   •   Tax
Implications

More Program Details

•   Who’s Eligible   •   Who’s Eligible to Receive a Payout   •   Sale of All or
Substantially All of Business   •   The Last Word   •   Key Dates

 



--------------------------------------------------------------------------------



 



Overview
NUCRYST Pharmaceuticals Corp. (“NUCRYST” or the “Company”) is pleased to offer
this short-term incentive plan — the Employee Incentive Program — (the
“Incentive Program”) which is a bonus plan for all eligible employees
(“Participants”) of NUCRYST and its subsidiaries (“NUCRYST Companies”) that is
designed to reward them for contributing to the achievement of NUCRYST’s annual
goals, as established by the Company (“Annual Goals”) in any calendar year. The
Incentive Program is designed to provide greater rewards for significant or
outstanding achievement. The amount each Participant is eligible to receive
under the Incentive Program each year (“Annual Award”) is determined on an
annual basis, based on whether and to what extent NUCRYST achieves its Annual
Goals for the relevant calendar year (the “Performance Period”).
How the Employee Incentive Program Works
Plan Objective
While NUCRYST includes competitive base pay and a comprehensive benefits program
as critical components of total compensation, an equally important component is
linking compensation to Company performance. The Incentive Program is a dynamic
plan that is intended to accomplish this linkage by providing employees with an
opportunity to share in the corporate success they help to achieve through their
efforts.
Performance Period
Each calendar year, beginning on January 1 of each year, constitutes a separate
Performance Period.
Company Performance Measures
Prior to the beginning of each Performance Period, the Company will establish
Annual Goals and financial measures and weightings for each Annual Goal. The
Annual Goals (typically 1 to 6 per year) will have three performance payout
levels: Threshold, Target, and Stretch. These goals and corresponding payout
levels will be communicated on an annual basis to all employees.
Performance Levels
There are three key performance levels under the Incentive Program which are as
follows:

            Threshold   •  
the minimum level of performance necessary to earn a payout
    •  
there will be no payout for performance below Threshold
    •  
there is an 80% probability of attaining at least Threshold performance measures
  Target   •  
the expected level of performance
  Stretch   •  
the level of performance beyond Target that earns the maximum payout
    •  
the largest payout opportunity; there is a 20% probability of attaining Stretch
performance measures
 

Although specific goals are established annually for each of the three levels,
actual results may come in at any number — from below the minimum Threshold
level through to the maximum Stretch level. Typically, the Incentive Program
will interpolate between the three levels: Threshold, Target and Stretch.
However, if the Annual Goal is defined as a milestone, where a definitive goal
must be achieved at each of the three levels, no interpolation is made.

 



--------------------------------------------------------------------------------



 



How Payouts are Made
Annual Award Calculation
The Annual Award amount each Participant is eligible to receive in respect of a
Performance Period is determined based upon two circumstances — first, how well
the Company performed relative to the Annual Goals set and second, the
Participant’s position within the Company, as follows:

                              Incentive Payout Levels (as a % of base salary)  
    Threshold   Target   Stretch  
Vice Presidents
    20%       40%       70%    
Directors/ Associate Directors
    10%       20%       40%    
Manager/Professional
                       
•    includes those who have attained full professional status, or are employed
in a profession and have equivalent knowledge through direct field experience
    5%       10%       20%    
Technical/Operating
                       
•    includes technologists, technicians, operators, clerks, secretaries,
analysts, material processors, production assistants and developing
professionals
    2.5%       5%       10%  

Base Salary Defined: Base salary is your total regular earnings as per your pay
stub, excluding benefits, overtime, and any other special pay.
In calculating Annual Awards, if the Company does not achieve the Threshold
performance level for a particular Annual Goal, no payout will be made in
respect of that Annual Goal.
Receiving Your Annual Award
Annual Awards will be paid out to an eligible Participant by February 28 of the
year following the Performance Period, provided that the Participant is on the
payroll of one of the NUCRYST Companies at the time of the payment. Payment will
be in the form of a lump-sum cheque.
Tax Implications
Incentive earnings are considered taxable income in the year you receive your
payout. All applicable taxes will be withheld.
More Program Details
Who’s Eligible
All regular full-time, salaried employees of the NUCRYST Companies are eligible
to participate in this Incentive Program. Regular part-time employees are also
eligible, however, the payout of any Annual Award will be prorated based on the
hours worked throughout the Performance Period. Payout of an Annual Award is
subject to and conditional upon compliance by a Participant throughout the
Performance Period and up to and including the day or payment with all policies,
guidelines and laws applicable to the particular NUCRYST Companies employing the
Participant. A determination that an employee is not eligible to receive an
Annual Award due to the employee’s failure to demonstrate compliant behaviour
will be made by the Chief Executive Officer and the Chief Financial Officer of
NUCRYST.

 



--------------------------------------------------------------------------------



 



Employees who are hired throughout the Performance Period will be eligible to
participate in the Incentive Program effective on their date of hire; however,
the payment of any Annual Award will be prorated from their date of hire. Any
change to an employee’s incentive payout level will also be prorated for the
time spent at each level.
Temporary, casual and contract employees are not eligible to participate under
the Incentive Program.
Who’s Eligible to Receive a Payout
To receive an Annual Award under the Incentive Program, you must be on the
payroll of one of the NUCRYST Companies as an eligible employee on the payout
date and in compliance — assuming the Incentive Program is paying out for the
previous year. For example, if the payout date for the 2008 year is February 25,
2009, you must be on one of the NUCRYST Companies’ payroll on that payout date.
If you have resigned before that date or been terminated, with or without cause,
from employment before that date you will not be eligible to receive payment of
any Annual Award.
There are exceptions: If you become disabled as determined in accordance with
the terms of the disability benefit program in place for the particular NUCRYST
Company with which you are employed and as such experience any absence that
exceeds 2 months of continuous absence or 40 working days in a calendar year, or
if you go on an approved leave of absence during the Performance Period, you
will receive a payout of any Annual Award achieved under the Incentive Plan in
the Performance Period prorated over the portion of the year you worked. If you
die during the Performance Period, your beneficiary will receive a payout of any
Annual Award prorated for the portion of the year you worked.
Sale of All or Substantially All of the Business
If all or substantially all of the business of NUCRYST is sold during the year,
eligible employees will receive a payout at the Target level prorated for the
portion of the year you were an employee of NUCRYST unless you remain employed
by NUCRYST or you are employed by the successor company and the successor
company assumes the obligations under this Incentive Program or offers similar
benefits under a comparable program of its own. If you remain employed with
NUCRYST or become an employee of a successor Company who has assumed NUCRYST’s
obligations under the Incentive Program, then the usual terms of the Incentive
Program will apply. If you are employed by the successor who offers similar
benefits, then the terms of the successor’s plan will apply.
The Last Word
NUCRYST’s Incentive Program is designed to reward you when the Company meets or
exceeds its Annual Goals. With this Incentive Program, you have the opportunity
to increase your cash compensation when the Company does well. And in those
years when business targets are not met, you continue to earn a competitive base
salary. Both your base pay and Incentive Program work together to reward you for
your contribution to NUCRYST’s success.

     
Key Dates
   
 
   
Corporate Performance Measures Set
  Fourth Quarter for next Program year
 
   
Performance Updates
  Quarterly
 
   
Incentive Program Payouts
  Prior to February 28

 